Citation Nr: 1133475	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-32 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for pulmonary fibrosis, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Lieberman and Mark, Attorneys At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah that denied service connection for pulmonary fibrosis.  

In October 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

In December 2009, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In April 2011, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's decision.

The Veteran indicates that he is unable to work because of his pulmonary disability.  As the Board is granting service connection for pulmonary fibrosis, a claim of entitlement to a total disability rating based on individual unemployability is inferred.  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action.


FINDING OF FACT

The Veteran's pulmonary fibrosis had its onset in service.


CONCLUSION OF LAW

Pulmonary fibrosis was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants service connection for pulmonary fibrosis, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  The Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Here, the Veteran served in Vietnam during the applicable time period as set forth in 38 U.S.C.A. § 1116, and is therefore presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  Pulmonary fibrosis is not one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e).  Thus, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Nonetheless, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

Analysis

Service personnel records show that the Veteran served in Vietnam from December 1967 to January 1968.  The Veteran's service treatment records show that in July 1967, he complained of chest pains and was assessed with a bad chest cold.  The service records are absent diagnoses, findings, or treatment of a chronic lung disability.  A December 1968 chest x-ray revealed findings within normal limits, with hilar markings prominent and apices clear.  The January 1969 separation examination report shows that the Veteran's lungs and chest were clinically normal.  

Post-service VA and private treatment records show diagnoses and treatment for pulmonary fibrosis.

In support of his claim, the Veteran submitted an article on the causes of fibrosis.  In brief, the article explained that the causes of fibrosis or scarring in the lungs sometimes can be linked to particular causes such as prolonged exposure to occupational or environmental contaminants, or dusts.  The article also mentioned that in most cases, a large cumulative exposure of moderate to high levels of contaminants is necessary over several years for pulmonary fibrosis to develop.

In October 2009, the Veteran presented oral testimony in support of his claim.  He testified that during his tour in Vietnam, he was exposed to contaminants in the air including dust, mold, and fungus that thrived in the heat and humidity present in Vietnam.  He also indicated that he may have been exposed to the spraying of Agent Orange.  He denied exposure to any toxic chemicals during his post-service civilian employment.  In a February 2010 written statement, the Veteran also denied exposure to asbestos during his post-service civilian employment.

In a private medical opinion dated in February 2011 Dr. A., the Veteran's treating pulmonologist, wrote that the Veteran had reported exposure to Agent Orange and dust while serving in Vietnam.  Dr. A. opined that it is at least as likely as not that the exposures the Veteran described from his military service in Vietnam contributed to or caused his pulmonary fibrosis with its associated shortness of breath and hypoxemia.

The medical evidence confirms that the Veteran is currently diagnosed with pulmonary fibrosis.  Thus, the dispositive issue in this case is whether there is a nexus between this current disability and military service.  The Veteran avers that he developed this disability as a result of exposure to various airborne contaminants during service.  The Veteran is certainly competent to report the onset, nature, and severity of his lung symptoms.  However, as a layman without the appropriate medical training and expertise, he is not competent to provide an opinion on a complex medical matter such as the etiology of his lung disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Nevertheless, the record does contain a favorable medical opinion that was proffered by a pulmonologist.  The Board finds this opinion to be both competent and probative on the question of nexus.  The pulmonologist based his opinion on his medical experience and expertise, his knowledge of the Veteran's service history, and the Veteran's clinical presentation.  The pulmonologist's opinion was clear and included a supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no other medical opinion to the contrary.  Accordingly, the Board resolves any reasonable doubt in the Veteran's favor and finds that service connection for pulmonary fibrosis is warranted.


ORDER

Service connection for pulmonary fibrosis is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


